Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the organic thin edge" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Claims 13-15 are rejected as being dependent upon claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”) .
Sung discloses a display device (para. 0003), an active matrix type OLED display device (para. 0005), including 
An encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078)
An insulating substrate with a display region and a nondisplay region (para. 0023) shown in Fig. 4, .  Substrate 110 of insulating material, gate electrode 121, common voltage application units 122, 123, common electrode 190, transparent electrode layer 321, common voltage application units 122, 123 are in the non-display region (para. 0054).  Passivation film 151 on the source and drain electrodes 141, 142, the passivation film 151 does not fully overlap the drain and first and second common voltage 
Sung   does not explicitly state detecting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  there is in the disclosure made by Sung  indicating overflow, as Sung discloses first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190, as stated above, which is a disclosure of a signal when there is overflow, as the encapsulation layer 210 which includes conductive particles 211 would result in a signal when overflow occurs.
Re claim 2:   Sung discloses an encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078).

              Re claim 4:  Sung discloses the particles have very small diameter for transparency (para. 0078).   Sung discloses the very small diameter of the conductive particles is preferred (para. 0078), and therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to determine the size of the particles   be obtained with routine optimization (MPEP 2144.05 (II)(A)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”) as applied to claim 1 above and further in view of  Kim et al (US 2019/0103579 A1)(“Kim ‘579”).
Sung   discloses the limitations of claim 1 as stated above.  Sung   is silent with respect to the first and second inorganic layers in the edge of the barrier wall.
Kim ‘579, in the same field of endeavor of encapsulating OLED (Abstract), discloses an encapsulating layer which may include particles (para. 0062), and the encapsulating layer is multilayer, with an upper layer 700 (para. 0068) and a lower inorganic insulating layer (para.  0062-0064) and discloses that the encapsulation layer is a multi-layer structure, such that an organic insulating material is disposed between organic layers formed of an inorganic insulating material (para. 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim ‘579 with the method disclosed by Sung   in order to obtain the benefit of protection of the organic layer from external impact of moisture and from external impact as disclosed by Kim ‘579 (Kim ‘579, para. 0061 and 0064).



Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”).
Sung discloses a display device (para. 0003), an active matrix type OLED display device (para. 0005), including 
An encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078)
An insulating substrate with a display region and a nondisplay region (para. 0023) shown in Fig. 4, .  Substrate 110 of insulating material, gate electrode 121, common voltage application units 122, 123, common electrode 190, transparent electrode layer 321, common voltage application units 122, 123 are in the non-display region (para. 0054).  Passivation film 151 on the source and drain electrodes 141, 142, the passivation film 151 does not fully overlap the drain and first and second common voltage application units (para 0158 and Fig. 4), an organic film 152 is formed on the passivation film 151 (para 0059).  Pixel electrode 161 is formed on the organic film 152 (para 0060), first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190.  Conductive layer 210 includes conductive polymer (para. 0070).  Transparent electrode 321 is connected through a shorting bar 230 to contact member 163 covering the second common voltage application unit 123 (para. 0073).  Fig. 4 shows 230 in the nondisplay region, the nondisplay region is around the display region (para. 0026).  
Sung does not explicitly state detecting device.

Re claim 7:   Sung discloses an encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078).

Claims 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”).
Sung discloses a display device (para. 0003), an active matrix type OLED display device (para. 0005), including 
An encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078)
An insulating substrate with a display region and a nondisplay region (para. 0023) shown in Fig. 4, .  Substrate 110 of insulating material, gate electrode 121, common voltage application units 122, 123, common electrode 190, transparent electrode layer 321, common voltage application units 122, 123 are in the non-display region (para. 0054).  Passivation film 151 on the source and drain electrodes 141, 142, the passivation film 151 does not fully overlap the drain and first and second common voltage application units (para 0158 and Fig. 4), an organic film 152 is formed on the passivation film 151 (para 0059).  Pixel electrode 161 is formed on the organic film 152 (para 0060), first and second contact 
Sung does not explicitly state detecting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  there is in the disclosure made by Sung  indicating overflow, as Sung discloses first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190, as stated above, which is a disclosure of a signal when there is overflow, as the encapsulation layer 210 which includes conductive particles 211 would result in a signal when overflow occurs.
 Kim ‘502 discloses the conductive loop includes a first and a second wire surrounding the barrier wall  spaced from each other and connected to a cathode and an anode of a power source, as Sung discloses  the pixel electrode 161 and the first common voltage unit 122 are connected and the second common electrode unit 123  is connected to a second contact member 163 is connected to second common voltage application unit 123 (para. 0061). Sung does not disclose the loop includes a first wire and a second wire.  Kim ‘502 discloses a plurality of detection units 221, 223, 225, and 227 arranged along the edge of the display area DA, spaced apart from one another  (para. 0098).  

              Re claim 9:  Sung discloses the particles have very small diameter for transparency (para. 0078).   Sung discloses the very small diameter of the conductive particles is preferred (para. 0078), and therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to determine the size of the particles   be obtained with routine optimization (MPEP 2144.05 (II)(A)).


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”) in view of Kim et al (US 2018/0102502 A1)(“Kim ‘502”).
Sung discloses a display device (para. 0003), an active matrix type OLED display device (para. 0005), including 
A substrate, as Sung discloses providing an insulating substrate with a display region and a nondisplay region (para. 0023) shown in Fig. 4, .  Substrate 110 of insulating material, gate electrode 121, common voltage application units 122, 123, common electrode 190, transparent electrode layer 
Sung discloses the bank surrounds the organic layer (para. 0028) and the common voltage application units 122, 123 are provided around the display region (para. 0079) and are around the barrier 220 (Fig. 4).
 the passivation film 151 does not fully overlap the drain and first and second common voltage application units (para 0158 and Fig. 4), an organic film 152 is formed on the passivation film 151 (para 0059).  Pixel electrode 161 is formed on the organic film 152 (para 0060), first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190.  
An encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078),  layer 210 includes conductive polymer (para. 0070)
Sung also discloses the common voltage application units 122, 123 are provided around the display region (para. 0079) and are around the barrier 220 (Fig. 4), which is a disclosure that the common voltage application units 122, 123 surround the display region and are near the edge of the nondisplay region (Fig. 4)
 Transparent electrode 321 is connected through a shorting bar 230 to contact member 163 covering the second common voltage application unit 123 (para. 0073).  Fig. 4 shows 230 in the nondisplay region, the nondisplay region is around the display region (para. 0026).  
Fig. 4 shows the encapsulating layer covers display region and part of the nondisplay region.
Sung discloses first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application 
Sung does not explicitly state detecting device.
Kim ‘502, in the same field of endeavor of encapsulation of organic light emitting displays (para. 0003), discloses wiring 210 and dam unit 120 and an organic material detection part 220 , the detection part 220 in the peripheral area (para. 0087 and Fig. 2A), and Kim also discloses the detection of overflow of organic material while the organic encapsulation is being formed (para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the detection disclosed by Kim ‘502 with the device disclosed by Sung in order to obtain the benefit of correction of the manufacturing while the encapsulation as disclosed by Kim.
Re claim 11:   Sung discloses an encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078).
 The combination of Sung and Kim ‘502 discloses the conductive loop includes a first and a second wire surrounding the barrier wall  spaced from each other and connected to a cathode and an anode of a power source, as Sung discloses  the pixel electrode 161 and the first common voltage unit 122 are connected and the second common electrode unit 123  is connected to a second contact member 163 is connected to second common voltage application unit 123 (para. 0061). Sung does not disclose the loop includes a first wire and a second wire.  Kim ‘502 discloses a plurality of detection units 221, 223, 225, and 227 arranged along the edge of the display area DA, spaced apart from one another  (para. 0098).   It would have been obvious to one of ordinary skill in the art before the effective filing .


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”) in view of Kim et al (US 2018/0102502 A1)(“Kim ‘502”).
Sung discloses a method for manufacturing a display device (para. 0003), an active matrix type OLED display device (para. 0005), including 
Providing a substrate, as Sung discloses providing an insulating substrate with a display region and a nondisplay region (para. 0023) shown in Fig. 4, .  Substrate 110 of insulating material, gate electrode 121, common voltage application units 122, 123, common electrode 190, transparent electrode layer 321, common voltage application units 122, 123 are in the non-display region (para. 0054).  Passivation film 151 on the source and drain electrodes 141, 142,
Sung discloses the bank surrounds the organic layer (para. 0028) and the common voltage application units 122, 123 are provided around the display region (para. 0079) and are around the barrier 220 (Fig. 4).
 the passivation film 151 does not fully overlap the drain and first and second common voltage application units (para 0158 and Fig. 4), an organic film 152 is formed on the passivation film 151 (para 
An encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078),  layer 210 includes conductive polymer (para. 0070)
Sung also discloses the common voltage application units 122, 123 are provided around the display region (para. 0079) and are around the barrier 220 (Fig. 4), which is a disclosure that the common voltage application units 122, 123 surround the display region and are near the edge of the nondisplay region (Fig. 4)
 Transparent electrode 321 is connected through a shorting bar 230 to contact member 163 covering the second common voltage application unit 123 (para. 0073).  Fig. 4 shows 230 in the nondisplay region, the nondisplay region is around the display region (para. 0026).  
Fig. 4 shows the encapsulating layer covers display region and part of the nondisplay region.
Sung discloses first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190, as stated above, which is a disclosure of a signal when there is overflow, as the encapsulation layer 210 which includes conductive particles 211 would result in a signal when overflow occurs.
Sung does not explicitly state detecting device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the detection disclosed by Kim ‘502 with the device disclosed by Sung in order to obtain the benefit of correction of the manufacturing while the encapsulation as disclosed by Kim.
Re claim 13:   Sung discloses the particles have very small diameter for transparency (para. 0078).   Sung discloses the very small diameter of the conductive particles is preferred (para. 0078) and    Sung discloses an encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078) , and therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to determine the size of the particles   be obtained with routine optimization (MPEP 2144.05 (II)(A)).
Re claim 14:  The combination of Sung and Kim ‘502 discloses the conductive loop includes a first and a second wire surrounding the barrier wall  spaced from each other and connected to a cathode and an anode of a power source, as Sung discloses  the pixel electrode 161 and the first common voltage unit 122 are connected and the second common electrode unit 123  is connected to a second contact member 163 is connected to second common voltage application unit 123 (para. 0061). Sung does not disclose the loop includes a first wire and a second wire.  Kim ‘502 discloses a plurality of detection units 221, 223, 225, and 227 arranged along the edge of the display area DA, spaced apart from one another  (para. 0098).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of two wires disclosed by Kim ‘502 with the method disclosed by Sung in order to obtain the benefit of crack prevention disclosed by Kim .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”) in view of Kim et al (US 2018/0102502 A1)(“Kim ‘502”) as applied to claim 12 above, and further in view of  Kim et al (US 2019/0103579 A1)(“Kim ‘579”).
Sung  in view of Kim ‘502 discloses the limitations of claim 12 as stated above.  Sung  in view of Kim ‘502 is silent with respect to the first and second inorganic layers in the edge of the barrier wall.
Kim ‘579, in the same field of endeavor of encapsulating OLED (Abstract), discloses an encapsulating layer which may include particles (para. 0062), and the encapsulating layer is multilayer, with an upper layer 700 (para. 0068) and a lower inorganic insulating layer (para.  0062-0064) and discloses that the encapsulation layer is a multi-layer structure, such that an organic insulating material is disposed between organic layers formed of an inorganic insulating material (para. 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim ‘579 with the method disclosed by Sung  in view of Kim ‘502 in order to obtain the benefit of protection of the organic layer from external impact of moisture and from external impact as disclosed by Kim ‘579 (Kim ‘579, para. 0061 and 0064).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895